Citation Nr: 0839418	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-13 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether the reduction in the veteran's non-service-connected 
pension benefits was warranted effective January 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from February 1973 to June 
1976.  His awards and decorations included the Parachutist 
Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 action by the RO.

In August 2008, the veteran had a hearing at the RO before 
the Acting Veterans Law Judge whose name appears at the end 
of this decision.  A transcript of that hearing has been 
added to the record.  


FINDING OF FACT

1.  In early 2006, the veteran reported the net monthly 
amount of his Civil Service Retirement annuity, for the 
purpose of determining his rate of disability pension.

2.  In March 2006, the RO reduced the rate of the veteran's 
non-service-connected pension benefits effective January 1, 
2005, due to the increase in the gross monthly amount of his 
Civil Service Retirement income.


CONCLUSION OF LAW

The criteria were met for the reduction in the veteran's non-
service-connected pension benefits effective January 1, 2005.  
38 U.S.C.A.  § 1503 (West 2002 and Supp. 2007); 38 C.F.R.  
§§ 3.3, 3.260, 3.271, 3.272, 3.273 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Generally, VA has a statutory duty to assist the veteran in 
the development of a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 and Supp. 2007); 38 C.F.R. § 3.159 (2008).  However, 
that duty does not apply in cases such as this where the 
question is wholly a matter of interpretation of the 
pertinent statute and regulations.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that where (as here) the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  See, e.g., Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001); cf. Barger v.  
Principi, 
16 Vet. App. 132 (2002) (the notice provisions of 38 U.S.C.A. 
§ 5103(a) do not apply to claims involving waiver of debt.) 

Analysis of Reduction of Pension Benefits

The veteran contends that VA improperly reduced his rate of 
pension, effective January 1, 2005, because it did not 
properly count his amount of retirement income.  He contends 
that VA considered his gross Civil Service Retirement annuity 
rather than the net income from that annuity.  Therefore, he 
maintains that the former rate of payment should be restored.

After reviewing the record and the applicable law and 
regulations, however, the Board notes that VA is required, by 
law, to consider the veteran's annual income from all 
sources, including, but not limited to, his gross Civil 
Service Retirement annuity, not just the net amount of income 
from that annuity.  Because the gross amount of that acuity 
increased effective January 1, 2005, the RO properly reduced 
his rate of pension, effective January 1, 2005.  

The law authorizes the payment of a non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  The rate of 
pension payable to an entitled payee is based on the amount 
of countable income received.  Pension is payable at a 
specified annual maximum rate, which is reduced on a dollar 
for dollar basis by income on a 12-month annualized basis.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Unless an item, such 
as unreimbursed medical expenses, is specifically excluded, 
all income from all sources must be reported.  38 C.F.R. 
§ 3.271, 3.272, 3.273.

Once entitlement to pension is granted, the veteran must keep 
VA apprised of his income.  Any changes in the maximum annual 
rate of pension or any change in the amount of the veteran's 
income will result in recomputation of the veteran's income 
and may adjust the amount of pension he is entitled to 
receive.  38 C.F.R. § 3.273.

In this case, the veteran has been in receipt of non-service-
connected pension since September 1998.  During the ensuing 
ten years his rate of pension has been periodically adjusted 
for changes in the rate of pension or fluctuations in his 
income.  The evidence shows that, since December 1998, his 
income has been derived, primarily, from a Civil Service 
Retirement annuity.  

In July 2005, the United States Office of Personnel 
Management reported that effective December 1, 2004, the 
veteran received a gross monthly annuity of $729.00.  After 
deducting $246.49 in life and health insurance benefits, his 
net monthly annuity was $482.51.  

Later in July 2005, VA informed the veteran of his rate of 
pension and anticipated adjustments.  In part, VA noted that 
effective January 1, 2005, the veteran was to receive a 
monthly disability pension of $948.00, which reflected the 
removal of his 2004 medical expenses.  Effective February 1, 
2005, the veteran's disability pension was further reduced to 
$929.00 to reflect an adjustment in his Civil Service 
Retirement annuity.  

In early 2006, the veteran submitted a Medical Expense Report 
(VA Form 21-8416) and an Eligibility Verification Report (VA 
Form 21-0517).  He reported medical expenses paid during 
2005.  He also reported that he received $482.00 per month 
(after rounding) from Civil Service.  

In March 2006, the RO informed the veteran that Civil Service 
had reported his receipt of gross monthly retirement of 
$729.00 in 2005 and $758.00 in 2006.  In addition, the RO 
informed the veteran that effective January 1, 2006, it could 
not count his previously reported medical expenses of 
$2313.00, because they had not been reasonably predictable.  
Therefore, in March 2006, the RO noted that effective January 
1, 2005, the veteran's rate of pension had been adjusted to a 
monthly rate of $1095.00, primarily to reflect the 
application of previously reported medical expenses.  
Effective February 1, 2005, the veteran's monthly rate of 
pension had been reduced to $1076.00 to reflect the increase 
in his Civil Service Retirement annuity.  

The veteran disagreed with that decision, and this appeal 
ensued.  He requested copies of the reports from the Office 
of Personnel Management reflecting his gross income.  

In April 2006, the United States Office of Personnel 
Management reported that, on February 1, 2006, the veteran 
was receiving a gross monthly annuity of $758.00.  After 
deducting $192.82 worth of health benefits and $54.86 in 
other deductions, the net monthly annuity was $510.32.  

In September 2006, the RO sent the veteran copies of the 
reports from the Office of Personnel Management.  The RO 
requested that the veteran provide evidence that the amount 
of gross monthly benefits from the Office of Personnel 
Management had been incorrect.  Although the veteran did not 
furnish such information, he continued to disagree with the 
adjustment to his VA non-service-connected pension.  

Primarily, the veteran contends that VA should have computed 
his income on the basis of his net monthly retirement income 
rather than his gross monthly retirement income; however, 
neither the veteran nor his representative has offered any 
legal authority or regulatory support for his position.  
Notwithstanding the veteran's contention that he did not know 
that he needed to report the gross amount of income derived 
from his Civil Service Retirement annuity, and that he could 
not have figured it out, the Eligibility Verification Report 
(VA Form 21-0517) and the accompanying instructions (VA Form 
21-0510) stated that he had to report the gross amounts 
received from each of his sources of income.  Specifically, 
VA informed the veteran that had to report the gross monthly 
amounts he received from sources such as the United States 
Civil Service and from annuity checks.  In fact, the 
instructions set forth an example as to how to properly 
report the gross amount of a monthly Civil Service check.  

By reporting the net income from his Civil Service Retirement 
annuity, rather than the gross income, the veteran was not 
complying with the applicable law and regulations which 
required him to report all of his income from all sources.  
Nevertheless, because VA knew of the increase in the 
veteran's gross monthly Civil Service Retirement annuity, it 
was able to adjust his rate of pension properly.

Although the veteran may disagree with the law, the Board is 
constrained to follow the law, as well as all relevant VA 
regulations and opinions of the VA General Counsel.  
38 U.S.C.A.  § 7104(c) (West 2002 and Supp. 2007); 38 C.F.R.  
§ 20.101(a) (2008); see Vitarelli v.  Seaton, 359 U.S. 535, 
539-40 (1959); see also, Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991) (the Board is not free to ignore regulation 
adopted by VA); see also, Grivois v.  Brown, 6 Vet. App. 136, 
140 (1994) (citing Vitarelli, supra, for the proposition that 
procedures must be provided to all similarly situated VA 
claimants).  The Board has no authority to change the law.  
Any action in that regard rests with the Congress of the 
United States.



When determining the rate of VA non-service-connected pension 
benefits, there is no legal basis to consider the net amount 
of the veteran's Civil Service Retirement annuity rather than 
the gross amount.  Because the law is dispositive of the 
issue, the appeal must be denied.  Sabonis v.  Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

The reduction in the veteran's non-service-connected pension 
benefits was warranted effective January 1, 2005; therefore, 
the appeal is denied.


____________________________________________
J.  Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


